Case 19-11032-JDW       Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50        Desc Main
                                 Document      Page 1 of 13


_________________________________________________________________________________

                                                SO ORDERED,



                                                Judge Jason D. Woodard
                                                United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                   UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF MISSISSIPPI

In re:                                           )
                                                 )
         Bryan Peter Fernandes,                  )        Case No.:        19-11032-JDW
                                                 )
              Debtor.                            )        Chapter          7



             MEMORANDUM OPINION AND ORDER GRANTING
               MOTION TO COMPEL TURNOVER (Dkt. # 12)

         This matter came before the Court on the Motion to Compel Turnover

(Dkt. # 12) filed by the Chapter 7 Trustee, William L. Fava (the “Trustee”), and

the Response in Opposition to Trustee’s Motion to Compel Turnover (Dkt. #

18) filed by the Debtor, Bryan Peter Fernandes (the “Debtor”). The question is

whether the Debtor’s tax refund proceeds remained exempt under Miss. Code

Ann. § 85-3-1(j) and (k), despite having been commingled with other funds in

a non-exempt bank account a month before the bankruptcy filing. The Court

concludes the funds are non-exempt property of the bankruptcy estate and

must be turned over to the Trustee for distribution to creditors.


                                            1
Case 19-11032-JDW    Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50   Desc Main
                              Document      Page 2 of 13


      An evidentiary hearing was held on July 16, 2019. The Trustee and the

Debtor both appeared. The Debtor’s attorney of record, Olufemi G. Salu, failed

to attend the hearing, and an Order to Show Cause for Failure to Appear was

entered. (Dkt. # 29). Mr. Salu appeared at the show cause hearing and was

allowed, at his request, to be heard on the underlying Motion to Compel

Turnover. No facts were disputed and no new evidence was presented. Mr.

Salu’s failure to attend the prior hearing was inappropriate but had no impact

on the outcome of this matter.

      The Court has considered the evidence, pleadings, and relevant law, and

finds and concludes that the Motion to Compel Turnover is due to be granted,

and the Debtor shall remit $6,053.46 to the Trustee.

                                 I. JURISDICTION

      This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

1334, and the United States District Court for the Northern District of

Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

U.S.C. § 157(b)(2)(A), (B), (E), and (O).




                                            2
Case 19-11032-JDW       Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50         Desc Main
                                 Document      Page 3 of 13


                                          II. FACTS1

       While there is little dispute about the facts, the timeline is important.

The Debtor received his 2018 state tax refund of $476.00 on February 13, 2019.

On February 26, he received his 2018 federal tax refund of $4,686.61. Both tax

refunds were direct-deposited in the Debtor’s checking account. On March 11,

2019 (the “Petition Date”), the Debtor filed his chapter 7 bankruptcy petition.

(Dkt. # 1).

       Between receipt of the tax refunds and the Petition Date, the Debtor

made numerous deposits and withdrawals. The bank statements admitted

into evidence begin on February 19, 2019 (a week after receipt of the state

refund) with a beginning balance of $2,316.87. (Trial Ex. # 1). From February

19, 2019 until the Petition Date, six deposits were made totaling $6,599.83 and

fifteen withdrawals were made totalling $2,863.24. Id. On the Petition Date,

the bank account had a balance of $6,053.46. Id.

       The Trustee sought turnover, claiming the bank account was non-

exempt property of the bankruptcy estate and the funds therein must be

turned over to the Trustee for distribution to creditors. The Debtor responded

by claiming that $5,162.61 of the bank account originated from exempt tax


1To the extent any of the findings of fact are considered conclusions of law, they are adopted
as such, and vice versa.
                                                3
Case 19-11032-JDW            Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50   Desc Main
                                      Document      Page 4 of 13


refunds and retained that status despite having been deposited into the bank

account. (Dkt. # 18, ¶ 5).

         In both his original Schedule C and an Amended Schedule C, the Debtor

claimed an exemption in the 2018 federal tax refund under Miss. Code Ann. §

85-3-1(j) and the 2018 state tax refund under Miss. Code Ann. § 85-3-1(k).2

                                  III. CONCLUSIONS OF LAW

         The Debtor filed a chapter 7 bankruptcy case. In a chapter 7, whether

an asset is property of the estate is determined on the petition date, although

certain assets may be claimed as exempt and thereby excluded from property

of the estate.3 States have the option of using federal exemptions or opting out

and using state exemptions.4

         In accordance with 11 U.S.C. 522(b), the State of Mississippi has opted

out of the federal exemptions and Mississippi debtors may claim exemptions

only under Mississippi state law.5 State law provides that tax refund proceeds


2In his original Schedule C, the Debtor claimed an exemption in the checking account under
Miss. Code Ann. § 85-3-4. (Dkt. # 1). The Trustee objected, arguing that Miss. Code Ann. §
85-3-4 does not apply to checking accounts. (Dkt. # 7). The Debtor amended his Schedule C
to remove the checking account exemption, but retained the tax refund exemptions in his
Amended Schedule C. (Dkt. # 9).

3   11 U.S.C. §§ 541(a)(1); 522(b)(1).

4   11 U.S.C. § 522(b)(2).

5   Miss. Code Ann. § 85-3-2.

                                                 4
Case 19-11032-JDW         Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50        Desc Main
                                   Document      Page 5 of 13


may be claimed as exempt up to certain limits.6                   There is no applicable

exemption for bank accounts in this case. There is no dispute that the Debtor

received funds in the form of tax refund proceeds, when those funds were

deposited, or how long the funds were in the account prior to the Petition Date.

      A. Snapshot Rule

         The Court of Appeals for the Fifth Circuit follows the “snapshot rule.”7

The “snapshot rule” provides that all exemptions are determined as of the

petition date.8 The Fifth Circuit has been clear that “whether a particular

property or interest in property of a debtor’s bankruptcy estate is eligible for

exemption is, like so many other questions in bankruptcy, determined strictly

‘as of’ the date on which the petition in bankruptcy is filed.”9 The Fifth Circuit

has been unequivocal:



6Miss. Code Ann. § 85-3-1 provides:
       There shall be exempt from seizure under execution or attachment:
              ….
              (j) An amount not to exceed Five Thousand Dollars ($5,000.00) of federal tax
              refund proceeds.
              (k) An amount not to exceed Five Thousand Dollars ($5,000.00) of state tax
              refund proceeds.
               ….
Miss. Code Ann. § 85-3-1(j) and (k).

7   In re Brown, 807 F.3d 701, 708 (5th Cir. 2015).

8   In re Frost, 744 F.3d 384, 385 (5th Cir. 2014) (citing In re Zibman, 268 F.3d 298, 301 (5th
Cir. 2001)).

9   In re Orso, 283 F.3d 686, 691 (5th Cir. 2002).
                                                 5
Case 19-11032-JDW         Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50   Desc Main
                                   Document      Page 6 of 13


      We cannot emphasize too strongly that the day on which the bankruptcy
      petition is filed is the “as of” date for determining the applicability of
      exemption provisions. Even though, of necessity, the judicial decision-
      making process on exemption issues takes place subsequent to the filing
      of the petition, the court must take a retrospective “snapshot” of the law
      and the facts as they stood on the day the petition was filed.10

          Here, the funds had been deposited into a non-exempt deposit account

several weeks before the Petition Date. Other funds were already in the

account. More deposits were made, and several withdrawals were made, prior

to the Petition Date. While the refund proceeds were exempt under Mississippi

law at one time, the proceeds had been commingled with non-exempt funds in

a non-exempt bank account on the Petition Date. The snapshot rule requires

this Court to determine whether the tax refund proceeds somehow retained

their exempt status as of the Petition Date.11

      B. Fifth Circuit Homestead and IRA Cases

          The Court recognizes that the Fifth Circuit has held, in very limited

cases, that exempt assets may retain their exempt status despite being held in

a non-exempt form, but only for the period of time authorized by state law.




10   Id. at 692.

11   Frost, 744 F.3d at 385.

                                              6
Case 19-11032-JDW         Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50   Desc Main
                                   Document      Page 7 of 13


When an exemption is claimed under state law, “it is the entire state law

applicable on the filing date that is determinative.”12

           In Zibman, the debtors sold their home prior to filing their chapter 7

bankruptcy petition and claimed the sale proceeds as exempt under Texas

state law, which provides that proceeds from the sale of a homestead remain

exempt for six months.13           The Fifth Circuit held that the sale proceeds lost

their exempt status and became property of the bankruptcy estate when the

Debtors failed to reinvest the funds within the six month period, which elapsed

three months after the petition was filed.14 In a similar case, the Ninth Circuit

recognized that under the snapshot rule, bankruptcy exemptions are fixed at

the time of the bankruptcy petition and that exemptions must be determined

in accordance with the state law applicable on the date of filing, as provided in

11 U.S.C. § 522(b)(3)(A).15          The Ninth Circuit further noted that the entire

state law applicable on the filing date included a reinvestment requirement for

homestead sale proceeds to be exempt.16


12   Zibman, 268 F.3d at 304.

13   Id. at 300-01.

14   Id. at 305.

15   In re Jacobson, 676 F.3d 1193, 1199 (9th Cir. 2012).
16   Id.
                                                7
Case 19-11032-JDW         Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50      Desc Main
                                   Document      Page 8 of 13


          In In re Hawk, the Fifth Circuit held that funds the debtors had properly

exempted in an IRA on the petition date that were subsequently withdrawn

from the IRA did not lose their exempt status.17                     But the Fifth Circuit

recognized that if the debtors had withdrawn the funds from their retirement

account before filing bankruptcy, those funds would have been subject to the

applicable sixty-day limitation on the exemption under Texas state law,

similar to the six month limitation to reinvest homestead sale proceeds.18

          These cases are unique in that they are grounded in state exemption

laws that preserve the exempt status of those special assets. Mindful that

exempt assets were often converted to non-exempt bank accounts, legislatures

chose to preserve the exempt status for a limited time period. There is no such

provision in the Mississippi tax refund exemption statutes.

      C. Retaining Exempt Status Under Porter

          In 1962, the United States Supreme Court held that veterans’ benefits

retained their exempt status even after being deposited in a bank account

because the funds were readily available as needed for support and

maintenance and had not yet been converted to a permanent investment




17   Hawk v. Engelhart (In re Hawk), 871 F.3d 287 (5th Cir. 2017).

18   Id. at 296.
                                               8
Case 19-11032-JDW         Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50        Desc Main
                                   Document      Page 9 of 13


(regardless of the technicalities of title and other formalities).19 The Court

determined, however, that once those benefits had been transformed into

investments, such as negotiable notes or savings bonds, the exemption was

lost.20

          Citing Porter, the Bankruptcy Court for the Southern District of Ohio

has held that funds in a debtor’s bank account on the petition date were exempt

because those funds could be traced to undisputedly exempt sources

(specifically federally exempt veterans’ benefits and disability benefits exempt

under Ohio state law).21 That court reasoned that if statutorily exempt funds

were automatically deprived of their statutory immunity when deposited in a

personal checking account, legislative intent to protect those funds intended

primarily for maintenance and support of the debtor’s family would be

frustrated.22 But that court also recognized, in a separate opinion, that exempt




19   Porter v. Aetna Casualty and Surety Co., 370 U.S. 159 (1962).

20   Id. at 161.

21   In re Cook, 406 B.R. 770, 773-74 (Bankr. S.D. Ohio 2009).

22   Id. at 774 (citing Daugherty v. Central Trust Co. of North-Eastern Ohio, N.A., 504 N.E. 2d
1100, 1103 (Ohio 1986)).

                                                9
Case 19-11032-JDW         Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50        Desc Main
                                   Document     Page 10 of 13


funds retain their exempt status when deposited in a checking account only if

the funds are reasonably traceable to an exempt source.23

         The Bankruptcy Court for the District of Nevada also looked to Porter

when it held that a debtor’s pre-petition earnings that were deposited in his

bank account on his petition date retained their exempt status, but again

because no other non-exempt funds had been deposited in the account and the

funds were directly traceable to the exempt asset.24 The Nevada court noted

that:

          There is authority that a deposit of exempt funds in a bank does not
          affect a debtor’s exemption, nor change the exempt character of the
          fund, so long as the source of the exemption is readily traceable. If it
          is impossible to separate out exempt from nonexempt funds, the
          general rule is that an exemption cannot lie.25

         Under Porter, even in the Fifth Circuit, an asset might retain its exempt

status in a non-exempt form when that asset can be undisputedly traced to an

exempt source. Even these tax refunds could have retained that exempt status

if on the Petition Date there was no question that the funds in the account were

refund proceeds. That is not what happened here. The tax refund proceeds



23   In re Sparks, 410 B.R. 602, 607 (Bankr. S.D. Ohio 2009) (citing Daugherty, 504 N.E. 2d at
1103).

24   In re Norris, 203 B.R. 463 (Bankr. Nev. 1996).

25   Id. at 467 (citing 31 Am. Jur. 2d Exemptions § 224 (1989)) (emphasis added).
                                               10
Case 19-11032-JDW       Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50           Desc Main
                                 Document     Page 11 of 13


went into the Debtor’s checking account and were immediately commingled

with other non-exempt funds and are not readily traceable. The tax refunds

were not held in a separate account. The deposit was not made on the Petition

Date. The account was not dormant – in the several weeks between deposit of

the tax refunds and the Petition Date, the Debtor continued to make deposits

and take withdrawals. By the Petition Date, the refund proceeds had become

so commingled with other funds that they lost their identity as tax refunds and

had become fungible cash.

       The cases that have traced funds to exempt sources employ different

methods to determine what portion of the account proceeds are exempt.26 None

of those cases are in the Fifth Circuit nor do they discuss the snapshot rule.

There is nothing to indicate that any of those tracing methods should be

applied here, much less which one.27

       Finally, no statements were admitted into evidence covering the period

when the state tax refund proceeds were deposited, and the Court has no way




26See In re Wharton-Price, 2015 WL 4230856 (Bankr. M.D. Fla. 2015) (percentage method);
In re Marve, 484 B.R. 735 (Bankr. N.D. Ind. 2013) (first-in, first-out approach); In re Arianna,
461 B.R. 723 (Bankr. S.D. Ohio 2011) (lowest intermediate balance test).

27 Further, under Miss. Code Ann. § 85-3-1(j) and (k), only tax refund proceeds up to $5,000
can be claimed as exempt. Here both tax refunds were less than the exempt amount. What
if the refunds were more that the allowed amount? What was spent first – the non-exempt
portion or the exempt portion?
                                             11
Case 19-11032-JDW         Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50   Desc Main
                                   Document     Page 12 of 13


of knowing what the balance was or what other deposits and withdrawals were

made during that time frame. Those statements would likely show more

commingling. Even if the Court were to employ one of the accounting methods,

there is no way to know if those funds had depleted by the time the statements

admitted into evidence began.

                                       IV. CONCLUSION

          In the Fifth Circuit, the snapshot rule is clear that exemptions are

determined on the petition date. Here, the funds in the Debtor’s bank account

were held in a non-exempt deposit account on that date. There is no dispute

that on the date the Debtor filed his bankruptcy petition, there was $6,053.46

in his bank account.              There is no exemption for bank accounts under

Mississippi state law.            No preservation statute exists for tax refunds in

Mississippi, and the funds are not readily traceable to an exempt source. While

the objecting party has the burden of proving that exemptions are not properly

claimed,28 the Court finds that the Trustee has met its burden by applying the

law to the undisputed timeline. The funds in the Debtor’s checking account on

the Petition Date are subject to turnover. Accordingly, it is hereby




28   Fed. R. Bankr. P. 4003(c).

                                              12
Case 19-11032-JDW    Doc 35    Filed 08/28/19 Entered 08/28/19 13:20:50   Desc Main
                              Document     Page 13 of 13


      ORDERED, ADJUDGED, and DECREED that the Motion to Compel

Turnover is GRANTED, and the Debtor shall remit $6,053.46 to the Trustee

for distribution to creditors.

                                  ##END OF ORDER##




                                         13
